90 F.3d 591
319 U.S.App.D.C. 368
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Richard A. EVANS, Appellant.
Nos. 94-3023, 95-3139.
United States Court of Appeals, District of Columbia Circuit.
June 7, 1996.

Before:  WILLIAMS, HENDERSON, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's convictions on counts II and IV be affirmed.  Because there was sufficient evidence to support those convictions, appellant was not prejudiced by counsel's failure to renew the motion for judgment of acquittal at the close of all the evidence.  As a result, counsel was not ineffective.  See Strickland v. Washington, 466 U.S. 668 (1984).  Moreover, in light of the evidence against Evans, our refusal to consider his sufficiency claim would not result in a "manifest miscarriage of justice."  United States v. Sherod, 960 F.2d 1075, 1077, 1078-79 (D.C.Cir.)  (court may review a sufficiency claim waived by failure to renew motion for judgment of acquittal only if manifest miscarriage of justice would otherwise result), cert. denied, 506 U.S. 980 (1992).  It is


3
FURTHER ORDERED that the conviction on count I be vacated.  See United States v. Edmonds, 69 F.3d 1172 (D.C.Cir.1995) (per curiam).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.